Citation Nr: 0521816	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-03 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 
1998 for the grant of service connection for paranoid 
schizophrenia.

2.  Entitlement to an effective date earlier than July 9, 
1997 for the grant of service connection for 
spondylolisthesis with low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran ("appellant" or "claimant") served on active duty 
from May 1954 to May 1956.  This appeal initially came before 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, in March 2001 
and in October 2002.  In the March 2001 rating decision, the 
RO granted service connection for paranoid schizophrenia, and 
assigned May 19, 1998 as the effective date for the grant of 
service connection.  In the October 2002 rating decision, the 
RO granted service connection for spondylolisthesis with low 
back pain, and assigned December 2, 1997 as the effective 
date for the grant of service connection.  The veteran 
disagreed with and timely appealed the assigned effective 
dates.  The RO granted an earlier effective date of July 9, 
1997, for the grant of service connection for 
spondylolisthesis with low back pain.  The Board remanded the 
claims in December 2003 for further action consistent with 
the VCAA.  The claims return to the Board following 
additional action.

By a statement submitted in July 2005, the veteran's 
representative specified that the veteran did not seek 
consideration of the effective dates at issue based on a 
claim of clear and unmistakable error (CUE), and the 
representative declined the opportunity offered by the Board 
to address that issue.  Therefore, no claim that CUE warrants 
an effective date prior to the assigned effective dates at 
issue is addressed in this decision, nor may such a claim be 
inferred.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  In a decision issued in March 1997, the Board determined 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder or a psychiatric disorder.

3.  In a decision issued in March 2001, the Board determined 
that a November 1997 rating decision which denied a request 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder had become final.

4.  In a decision issued in March 2001, the Board determined 
that a January 1998 rating decision which denied a request to 
reopen a claim of entitlement to service connection for a 
back disorder had become final.


CONCLUSIONS OF LAW

1.  The Board's March 1997 and March 2001 decisions are 
final.  38 U.S.C.A. §§ 5108,  7104 (West 2002); 38 C.F.R. § 
20.1100 (2004).

2.  The criteria for an effective date prior to May 19, 1998 
for the grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 5108, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(2004).

3.  The criteria for an effective date prior to July 9, 1997 
for the grant of service connection for spondylolisthesis 
with low back pain have not been met.  38 U.S.C.A. §§ 5108, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for paranoid schizophrenia and for a back disorder 
effective May 23, 1996, because that is the date on which VA 
was informed that the veteran was in receipt of Social 
Security Administration (SSA) benefits for those disorders.  
The veteran contends that, since VA did not request the 
records underlying the SSA disability finding, he is entitled 
to service connection effective as of the date VA was aware 
that SSA had awarded him disability benefits.


Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this appeal, since the requests to reopen claims 
of entitlement to service connection for a psychiatric 
disorder and for a back disorder which initiated this appeal 
have been granted, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  

The claims for earlier effective dates for the grants of 
service connection for a back disability and for a 
psychiatric disability were submitted in May 2001 and in 
October 2002, following the initial grants of service 
connection for a psychiatric disorder and for a back 
disorder.  The VCAA is therefore applicable to the claims on 
appeal, recognizing that the application of the VCAA may be 
modified as to such "downstream" issues.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim]; see McCutcheon 
v. Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is at 
issue).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a March 2002 statement of the case (SOC), the RO advised 
the veteran of the regulations governing finality and 
effective dates of awards.  The RO again advised the veteran 
of the regulations governing finality and effective dates of 
awards in an April 2003 supplemental statement of the case 
(SSOC).  Following discussion of the VCAA in the Board's 
December 2003 Remand, the Appeals Management Center (AMC) 
advised the veteran of the enactment of the VCAA, and of the 
evidence required to substantiate a claim for an earlier 
effective date for an award of monetary compensation, in a 
January 2004 letter.  Finally, in a SSOC issued in April 
2004, the AMC advised the veteran of the provisions of 38 
C.F.R. § 3.159, as revised to incorporate and implement the 
VCAA.  

More than one year has elapsed since the appellant received 
actual notice of the provisions of 38 C.F.R. § 3.159, and the 
Board may complete appellate review.  38 U.S.C.A. § 5103(b).  

It is noted that the decision of the United States Court 
of Appeals for Veterans Claims in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, 
or that an essentially equivalent notification was 
provided.  The Board notes that the appellant did not 
receive notice of the provisions of the VCAA and of the 
criteria for service connection prior to the initial 
rating decision, because the VCAA had not yet been 
enacted at that time, and the "downstream" issues 
before the Board in this claim flow from the 
adjudications initiated prior to enactment of the VCAA.  

However, as discussed above, the veteran has been 
provided notice containing the provisions of 38 C.F.R. 
§ 3.159  following the Board's December 2003 remand, and 
the communications following that remand have satisfied 
the duty to notify the appellant of each and every 
provision of the VCAA.  The current decision in 
Pelegrini II noted that a VCAA notice consistent with 
38 U.S.C. § 5103A and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)."  As the Board 
has noted above, the appellant has been afforded 
opportunities to submit additional evidence, and has 
received actual notice of the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA.  The Board 
finds that the requirements set forth in Pelegrini II 
have been satisfied. 

Although VA did not provide specific notification to the 
veteran in the form required under Quartuccio v. Principi, 
16 Vet. App. 183 (2002), until following the Board's December 
2003 Remand, the veteran has, in fact, received actual 
notice, of the provisions of the VCAA.  The veteran 
specifically argues that he is entitled to assignment of May 
23, 1996 as the effective date for the awards of service 
connection at issue.  The veteran has declined to present any 
other argument.  Thus, there is no evidence that any 
remaining technical defect in the attempt to comply with the 
VCAA, if any such defect is present, would be prejudicial to 
the appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
115-18 (2005). 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
VA has fully satisfied its duties to inform and assist the 
appellant as to the claims at issue here.  

Law and regulations applicable to finality and effective 
dates of awards 

A decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1100 (2004); see also 38 U.S.C.A. § 7104(b) (West 2002).

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a). 

The applicable statutory criteria governing the effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110.  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on a claim reopened after a final disallowance, as in 
this case, will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified. 38 
C.F.R. § 3.155.  An informal claim must also be in writing.  
See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  A 
formal claim filed within one year following receipt of an 
informal claim may be considered submitted as of the date of 
the informal claim. 38 C.F.R. § 3.155.

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r); Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.

Analysis

The veteran contends that he is entitled to assignment of May 
23, 1996, as the effective date for the grant of service 
connection for paranoid schizophrenia and for the grant of 
service connection for spondylolisthesis with low back pain.  
The veteran contends that he is entitled to this effective 
date because he notified the RO on the date that he was in 
receipt of a grant of SSA disability benefits.  The veteran 
acknowledges, in his argument, that the standards for receipt 
of SSA benefits are different than the standards for an award 
of service connection under laws governing veterans' 
benefits.  The veteran contends, however, that, if the RO had 
properly developed his claim following the notification that 
he was in receipt of the SSA benefits, new and material 
evidence to reopen his claims would have been attained at 
that time.

The Board notes that, in 1999, the United States Court of 
Appeals for the Federal Circuit held that certain failures 
(in that case, the failure to obtain service medical records 
and to notify the veteran of such failure) constituted "grave 
procedural error" that, in effect, vitiated the finality of a 
prior rating decision.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).  However, in 2002, the Federal Circuit overruled 
its decision in Hayre.  Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2002).  In overruling Hayre, the Federal Circuit 
emphasized that a purported failure in the duty to assist 
cannot give rise to CUE; nor does it result in "grave 
procedural error" so as to vitiate the finality of a prior, 
final decision.

Since, under 38 U.S.C.A. § 5110, the effective date of an 
award of compensation based on a claim reopened after a final 
disallowance may be no earlier than the date of receipt of 
the request to reopen the claim, the veteran cannot meet the 
criteria for an effective date prior to the date of a 
November 1997 rating decision which denied a request to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder unless the veteran establishes that 
either the March 1997 or March 2001 Board decision is not 
final.  As long as those Board decisions are final, the Board 
is precluded, has a matter of law, from assigning May 23, 
1996 as the effective date for an award of service connection 
for a psychiatric disorder.  See Jackson v. Nicholson, No. 
03-322 (U.S. Vet. App. Jul. 1, 2005).  As noted earlier, the 
veteran has specifically declined Board adjudication of the 
finality of those Board decisions through a claim of CUE.  

The Board has considered whether there is any evidence of 
record which would support assignment of an effective date 
after the final November 1997 rating decision but prior to 
May 19, 1998, the current assigned effective date for the 
grant of service connection for paranoid schizophrenia.  
However, the Board is unable to find any item of 
correspondence, any VA clinical record, or other factual 
basis which would serve as an informal request to reopen this 
claim the following the November 4, 1997 notice of the denial 
of reopening of a claim for service connection for a 
psychiatric disorder, prior to a May 19, 1998 clinical record 
which the RO determined was sufficient to reopen the claim.

Similarly, as the Board's March 1997 and March 2001 decisions 
are final, the Board is precluded, as a matter of law, from 
assigning May 23, 1996 as the effective date for an award of 
service connection for a low back disorder.  The Board notes 
that the RO determined that the veteran submitted a July 9, 
1997 request to reopen the claim of entitlement to service 
connection for a back disorder which was not adjudicated at 
the time of the January 1998 rating decision.  The Board is 
unable to find any item of correspondence, any clinical 
record, or other factual basis which might serve as a request 
to reopen the claim prior to January 1998 which was not 
addressed in the final March 1997 Board decision or the 
January 1998 rating decision.

Congress has established specific rules governing effective 
dates for awards of monetary benefits.  38 U.S.C. § 5110.  
The Board is not free to disregard those rules without 
statutory authority.  Given the facts presented in this case, 
the Board finds no legal basis to award service connection 
for a psychiatric disorder or a back disorder prior to the 
dates currently assigned for those awards.  In particular, 
the laws governing veterans' benefits do not authorize the 
Board to assign May 23, 1996, as the effective date for the 
awards at issue.  

As there is no evidence which supports an effective date for 
either service-connected disability prior to the date 
currently assigned, the preponderance of the evidence is 
against the appeal, and the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to warrant a more favorable 
decision.  The appeal for an effective date prior to May 19, 
1998 for a grant of service connection for paranoid 
schizophrenia and for an effective date prior to July 9, 1997 
for a grant of service connection for a low back disorder 
must be denied.

ORDER

The appeal for an effective date prior to May 19, 1998 for a 
grant of service connection for paranoid schizophrenia is 
denied.

The appeal for an effective date prior to July 9, 1997 for a 
grant of service connection for a low back disorder is 
denied.


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


